Citation Nr: 1810955	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO.  13-25 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Marine Corps from February 1969 to February 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in relevant part, denied service connection for right and left knee disabilities.  Jurisdiction of the Veteran's claims file was subsequently transferred to the RO in St. Petersburg, Florida.

The Veteran attended and testified at a Travel Board hearing before the undersigned Veterans Law Judge in August 2016.  A transcript of that hearing is of record.  The Board subsequently considered the Veteran's claim for service connection in February 2017 and remanded the appeal for further evidentiary development.  Pursuant to the Board's remand directives, the Veteran attended a March 2017 VA medical examination and the claim has been properly returned to the Board for further appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's right knee disability is etiologically related to service.

2.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's left knee disability is etiologically related to service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for a left knee disability have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal Standard

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

II.  Analysis

At the outset, the Board finds that the Veteran has current disability of both right and left knee disabilities, as evidenced by the diagnosis of bilateral degenerative joint disease in the May 2012 VA medical examination report.  At that evaluation, the Veteran stated that his knee symptoms had been present for as long as he could remember, but that they had become worse in the preceding three years and eventually led to the Veteran's 2010 arthroscopy.  

The Veteran also testified before the undersigned Veterans Law Judge at the August 2016 hearing that he first noticed a problem with his knees while serving in the Marine Corps.  He explained that his duties while serving on active duty involved carrying a field radio with cryptography-related gear that weighed in excess of 200 pounds.  As he indicated he weighed only 130 pounds in service, the Veteran contended that the routine transportation of this heavy equipment and the wear and tear on his knees that those duties caused led to the pain and soreness he experienced in his knees in service, which have continued ever since.  

Although the record does not contain any evidence that the Veteran possesses the medical knowledge, experience, or training to provide an opinion regarding the complex medical question of the etiology of his current bilateral knee disabilities, he is competent to report on the circumstances of his active duty service and the observable symptoms of pain and soreness in the knees.  See Jandreau, supra.  Moreover, a review of the Veteran's service personnel and treatment records appears to corroborate his testimony.  Although the Veteran weighed 150 pound at the time of his February 1972 separation medical evaluation, he was measured to weigh only 134 pounds at his February 1969 enlistment examination.  Likewise, the Veteran's DD Form 214 confirms that his military occupational specialty was that of a field radio operator.  Accordingly, the Board finds that competent and credible evidence in the record indicates that the Veteran had an in-service experience that could plausibly contribute to his current disability.  

In support of his claims, the Veteran also acquired several lay or "buddy" statements.  For instance, the record contains January 2012 statements by the Veteran's spouse indicated that she had married the Veteran in 1973 and that even then, the Veteran's knee problems were noticeable, with the Veteran's knee problems continuing to be an ongoing problem since she met the Veteran.  

To obtain additional information regarding the etiology of the Veteran's claimed knee disabilities, the Board remanded this matter in February 2017, as noted above.  The Veteran attended a March 2017 VA medical examination pursuant to the Board's remand directives, and VA obtained an addendum opinion in May 2017.  Although the examiner acknowledged that the Veteran had a bilateral knee disability, she opined that the Veteran's bilateral conditions were less likely than not related to the Veteran's active duty service.  The examiner stated that the diagnostic imaging in the Veteran's December 2009 clinical records showed signs of degenerative spurring in the right knee that she indicated were consistent with the natural aging process and that x-ray images of the left knee from 2012 showed minimal degenerative changes, which also reportedly were consistent with the natural aging process.  This examiner noted that, given the lack of any post-service complaints in the Veteran's knees for more than three decades and the lack of any in-service evidence of knee injuries or complaints, it was less likely than not that the current disabilities were related to service.

The Board recognizes that this examiner is competent to opine on the medically complex question of whether or not the Veteran's current knee disabilities arose in or were caused by service.  The Board also has no reason to doubt the credibility of this examiner and therefore finds that the opinion is entitled to some degree of probative weight.  Notwithstanding this opinion, the Board observes that service connection is not necessarily precluded when service treatment records fail to contain independent reports of symptoms relating to the claimed condition, and regulations do not specifically require written documentation of contemporaneous treatment in service.  See e.g. Savage v. Gober, 10 Vet. App. 488, 496 (1997).  As such, the Board does not find that the VA medical examiner's negative opinion in this case is fatal to the Veteran's claim.

In addition to the negative nexus opinion of the VA medical examiner, the record also contains two other opinions by treating clinicians regarding the etiology of the Veteran's knee disabilities.  In a statement received September 2016, the Veteran's treating chiropractor indicated that he had been treating the Veteran for nearly 15 years for various conditions including the Veteran's knee pain and effusion.  He stated further that he had reviewed the Veteran's service treatment records and treatment records from other private physicians and that it was his opinion that the Veteran's bilateral knee condition was most likely caused by or a result of the Veteran's military service.  In support of this opinion, this chiropractor noted that the military service record included evidence of an ankle injury and flat fleet and that these circumstances, combined with the jumping and carrying of heavy equipment, can cause knee injuries.  He also indicated that either of those items could lead a reasonable person to believe that there is a good chance that the Veteran's long term knee issues could have been caused or exacerbated by those medical issues.  

Like the VA medical examiner, this clinician has substantial medical knowledge and training and is competent to provide a medical opinion regarding the etiology of the Veteran's bilateral knee disabilities.  However, the rationale for this opinion includes language of a speculative nature, including the chiropractor's suggestion that the in-service event "could" lead a reasonable person to believe there is a "chance" that the knee conditions arose from events that occurred in service.  The lack of declarative statements regarding the etiology of the Veteran's knee disabilities reduces the probative weight that should be given to this statement.

The same month VA received the statement by the Veteran's treating chiropractor, VA also received a positive nexus opinion from a treating physician assistant.  That clinician opined that the Veteran's claimed disabilities were most likely caused by or a result of (51% probability) the Veteran's military service.  However, like the Veteran's chiropractor, this physician assistant failed to provide a particularly detailed rationale in support of the opinion, which the Board finds reduces the probative weight it can give to this positive and competent nexus opinion.

Overall, the Board has weighed the competent, credible, and probative evidence of record and finds that the evidence for and against the Veteran's claim is largely balanced.  Although the VA medical examiner provided the most persuasive rationale for a medical opinion, this clinician appears to have primarily rested on the fact that there is no independent verification of the Veteran's in-service symptoms of knee pain.  However, as explained above, the Veteran has provided competent and credible evidence of in-service pain that he credibly stated has continued through the time of the Board hearing.  Taken with the competent reports by the Veteran's spouse of symptoms going back several decades and the two positive medical nexus opinions appearing in the record, the Board finds that the evidence regarding whether or not the Veteran's bilateral knee disabilities are etiologically related to service is in equipoise.  Resolving all reasonable doubt in his favor, the Board therefore finds that the criteria for service connection are met and his claim must be granted.  See 38 U.S.C. § 5107.


ORDER

Service connection for a right knee disability is granted.

Service connection for a left knee disability is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


